OPINION OF COURT.
The following is taken, verbatim, from the opinion.
SULLIVAN, J.
It is claimed that Carey, Admr. v. Conn, 107 OS. 113, governs. There is nothing in this holding which does violence to the general proposition of law that the broker or agent must bring the parties dealing together, and in order to bring them together in the transaction, their minds must meet on all material points involved in the transaction.
On page 11 the court, in Pfanz v. Humburg, 82 OS. I quote frqm Wilson v. Mason, 158 Ill., 304, 311 as follows:
“The true rule is that a broker is entitled to his commission if the purchaser presented by him and the vendor, his employer, enter into a valid, binding and enforcible contract * * * An agreement by a real estate broker to procure a purchaser not only implies that the purchaser shall be one able to comply, but that the seller and the purchaser must be bound to each other in a valid contract.”
It is our unanimous judgment that the court committed no error in sustaining the motion for judgment on the ground that the contract, which is the basis of the action, was unen-forcible by reason of its invalidity.
(Levine and Vickery, JJ., concur.)